

	

		II

		109th CONGRESS

		1st Session

		S. 1620

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 7, 2005

			Mr. Reid (for

			 Mr. Corzine) (for himself,

			 Mr. Reid, Mrs.

			 Clinton, Mr. Brownback,

			 Mr. Dodd, Mr.

			 Kennedy, Mr. Lautenberg,

			 Mr. Lieberman, and

			 Mr. Feingold) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To provide the nonimmigrant spouses and

		  children of nonimmigrant aliens who perished in the September 11, 2001,

		  terrorist attacks an opportunity to adjust their status to that of an alien

		  lawfully admitted for permanent residence, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 September 11 Family Humanitarian

			 Relief and Patriotism Act.

		2.Adjustment of status

			 for certain nonimmigrant victims of terrorism

			(a)Adjustment of

			 status

				(1)In

			 generalThe status of any

			 alien described in subsection (b) shall be adjusted by the Secretary of

			 Homeland Security to that of an alien lawfully admitted for permanent

			 residence, if the alien—

					(A)applies for such adjustment not later than

			 2 years after the date on which the Secretary promulgates final regulations to

			 implement this section; and

					(B)is otherwise admissible to the United

			 States for permanent residence, except in determining such admissibility the

			 grounds for inadmissibility specified in paragraphs (4), (5), (6)(A), (7)(A),

			 and (9)(B) of section 212(a) of the Immigration

			 and Nationality Act (8 U.S.C. 1182(a)) shall not apply.

					(2)Rules in

			 applying certain provisions

					(A)In

			 generalIn the case of an

			 alien described in subsection (b) who is applying for adjustment of status

			 under this section—

						(i)the provisions of section 241(a)(5) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1231(a)(5)) shall not apply; and

						(ii)the Secretary of Homeland Security may

			 grant the alien a waiver on the grounds of inadmissibility under subparagraphs

			 (A) and (C) of section 212(a)(9) of such Act (8 U.S.C. 1182(a)(9)).

						(B)StandardsIn granting waivers under subparagraph

			 (A)(ii), the Secretary shall use standards used in granting consent under

			 subparagraphs (A)(iii) and (C)(ii) of such section 212(a)(9).

					(3)Relationship of

			 application to certain orders

					(A)Application

			 permittedAn alien present in

			 the United States who has been ordered excluded, deported, removed, or ordered

			 to depart voluntarily from the United States under any provision of the

			 Immigration and Nationality Act (8

			 U.S.C. 1101 et seq.) may, notwithstanding such order, apply for adjustment of

			 status under paragraph (1).

					(B)Motion not

			 requiredAn alien described

			 in subparagraph (A) may not be required, as a condition of submitting or

			 granting such application, to file a separate motion to reopen, reconsider, or

			 vacate such order.

					(C)Effect of

			 decisionIf the Secretary of

			 Homeland Security grants a request under subparagraph (A), the Secretary shall

			 cancel the order. If the Secretary renders a final administrative decision to

			 deny the request, the order shall be effective and enforceable to the same

			 extent as if the application had not been made.

					(b)Aliens eligible

			 for adjustment of statusThe

			 benefits provided by subsection (a) shall apply to any alien who—

				(1)was lawfully present in the United States

			 as a nonimmigrant alien described in section 101(a)(15) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1101(a)(15)) on September 10, 2001;

				(2)was, on such date, the spouse, child,

			 dependent son, or dependent daughter of an alien who—

					(A)was lawfully present in the United States

			 as a nonimmigrant alien described in section 101(a)(15) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1101(a)(15)) on such date; and

					(B)died as a direct result of a specified

			 terrorist activity; and

					(3)was deemed to be a beneficiary of, and by,

			 the September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101

			 note).

				(c)Stay of removal;

			 work authorization

				(1)In

			 generalThe Secretary of

			 Homeland Security shall establish, by regulation, a process by which an alien

			 subject to a final order of removal may seek a stay of such order based on the

			 filing of an application under subsection (a).

				(2)During certain

			 proceedingsNotwithstanding

			 any provision of the Immigration and Nationality

			 Act (8 U.S.C. 1101 et seq.), the Secretary of Homeland Security

			 shall not order any alien to be removed from the United States, if the alien is

			 in removal proceedings under any provision of such Act and has applied for

			 adjustment of status under subsection (a), except where the Secretary has

			 rendered a final administrative determination to deny the application.

				(3)Work

			 authorizationThe Secretary

			 of Homeland Security shall authorize an alien who has applied for adjustment of

			 status under subsection (a) to engage in employment in the United States during

			 the pendency of such application.

				(d)Availability of

			 administrative reviewThe

			 Secretary of Homeland Security shall provide to applicants for adjustment of

			 status under subsection (a) the same right to, and procedures for,

			 administrative review as are provided to—

				(1)applicants for adjustment of status under

			 section 245 of the Immigration and Nationality

			 Act (8 U.S.C. 1255); or

				(2)aliens subject to removal proceedings under

			 section 240 of such Act (8 U.S.C. 1229a).

				3.Cancellation of

			 removal for certain immigrant victims of terrorism

			(a)In

			 generalSubject to the

			 provisions of the Immigration and Nationality

			 Act (8 U.S.C. 1101 et seq.), other than subsections (b)(1), (d)(1),

			 and (e) of section 240A of such Act (8 U.S.C. 1229b), the Secretary of Homeland

			 Security shall, under such section 240A, cancel the removal of, and adjust to

			 the status of an alien lawfully admitted for permanent residence, an alien

			 described in subsection (b), if the alien applies for such relief.

			(b)Aliens eligible

			 for cancellation of removalThe benefits provided by subsection (a)

			 shall apply to any alien who—

				(1)was, on September 10, 2001, the spouse,

			 child, dependent son, or dependent daughter of an alien who died as a direct

			 result of a specified terrorist activity; and

				(2)was deemed to be a beneficiary of, and by,

			 the September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101

			 note).

				(c)Stay of removal;

			 work authorization

				(1)In

			 generalThe Secretary of

			 Homeland Security shall provide by regulation for an alien subject to a final

			 order of removal to seek a stay of such order based on the filing of an

			 application under subsection (a).

				(2)Work

			 authorizationThe Secretary

			 of Homeland Security shall authorize an alien who has applied for cancellation

			 of removal under subsection (a) to engage in employment in the United States

			 during the pendency of such application.

				(d)Motions to

			 reopen removal proceedings

				(1)In

			 generalNotwithstanding any

			 limitation imposed by law on motions to reopen removal proceedings (except

			 limitations premised on an alien’s conviction of an aggravated felony (as

			 defined in section 101(a)(43) of the Immigration

			 and Nationality Act (8 U.S.C. 1101(a)(43))), any alien who has

			 become eligible for cancellation of removal as a result of the enactment of

			 this section may file 1 motion to reopen removal proceedings to apply for such

			 relief.

				(2)Filing

			 periodThe Secretary of

			 Homeland Security shall designate a specific time period in which all such

			 motions to reopen are required to be filed. The period shall begin not later

			 than 60 days after the date of enactment of this Act and shall extend for a

			 period not to exceed 240 days.

				4.ExceptionsNotwithstanding any other provision of this

			 Act, an alien may not be provided relief under this Act if the alien is—

			(1)inadmissible under paragraph (2) or (3) of

			 section 212(a) of the Immigration and Nationality

			 Act (8 U.S.C. 1182(a)), or deportable under paragraph (2) or (4) of

			 section 237(a) of such Act (8 U.S.C. 1227(a)), including any individual

			 culpable for a specified terrorist activity; or

			(2)a family member of an alien described in

			 paragraph (1).

			5.Evidence of

			 deathFor purposes of this

			 Act, the Secretary of Homeland Security shall use the standards established

			 under section 426 of the Uniting and Strengthening America by Providing

			 Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT

			 ACT) Act of 2001 (115 Stat. 362) in determining whether death occurred as a

			 direct result of a specified terrorist activity.

		6.Definitions

			(a)Application of

			 Immigration and Nationality Act

			 provisionsExcept as

			 otherwise specifically provided in this Act, the definitions used in the

			 Immigration and Nationality Act (8

			 U.S.C. 1101 et seq.), other than the definitions applicable exclusively to

			 title III of such Act, shall apply in the administration of this Act.

			(b)Specified

			 terrorist activityFor

			 purposes of this Act, the term specified terrorist activity means

			 any terrorist activity conducted against the Government or the people of the

			 United States on September 11, 2001.

			

